   Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 1 of 13 PAGEID #: 295



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


SONET TRANSPORTATION                             )        Case No.: 1:19-cv-00208-TSB
AND LOGISTICS, INC.,                             )
                                                 )        Judge: Timothy S. Black
                                                 )
               Plaintiff,                        )
                                                 )
       -v-                                       )
                                                 )         MOTION TO DISMISS FOR
BUSH TRUCK LEASING, INC., et al.,                )        FAILURE TO STATE A CLAIM
                                                 )
               Defendant.                        )
                                                 )

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Bush Truck Leasing, Inc.

and Vehicle Titling Trust, by and through counsel, hereby respectfully submit this Motion to

Dismiss all claims brought against them in Plaintiff Sonet Transportation and Logistics, Inc.’s

Complaint. As set forth in the accompanying Memorandum in Support, the Plaintiff’s Complaint

must be dismissed because it fails to state a claim upon which relief can be granted.


                                                     Respectfully submitted,


                                                     /s/ Gregory M. Utter
                                                     Gregory M. Utter (32528)
                                                     Jacob D. Rhode (89636)
                                                     Amanda B. Stubblefield (97696)
                                                     KEATING MUETHING & KLEKAMP PLL
                                                     One East Fourth Street, Suite 1400
                                                     Cincinnati, OH 45202
                                                     Telephone: 513.579.6400
                                                     Fax: 513.579.6457
                                                     gmutter@kmklaw.com
                                                     jrhode@kmklaw.com
                                                     astubblefield@kmklaw.com

                                                     Attorneys for Bush Truck Leasing, Inc.
                                                     and Vehicle Titling Trust


                                                 1
     Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 2 of 13 PAGEID #: 296



                                 MEMORANDUM IN SUPPORT

        Plaintiff Sonet Transportation and Logistics, Inc. originally filed this action in the United

States District Court for the Southern District of California. Defendants Bush Truck Leasing, Inc.

(“BTL”) and Vehicle Titling Trust (“VTT”) subsequently filed a Motion to Transfer Venue to the

Southern District of Ohio, or alternatively, to Dismiss the Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(3) and 12(b)(6). On January 24, 2019, the Southern District of California

granted Defendants’ Motion to Transfer Venue based on the parties’ contracts, which contained

valid forum-selection clauses, and for the convenience of the parties and witness and in the

interests of justice. (Doc. # 17). In addition to transferring venue, the Court also denied the other

pending motion—Defendants’ Motion to Dismiss for Failure to State a Claim—as moot and

instructed the Clerk of Court to transfer the action to this District.

        On March 18, 2019, this case was transferred to the Southern District of Ohio. (Doc. # 18).

Now that this action is pending in the proper venue, the Defendants hereby renew their previously

filed Motion to Dismiss and respectfully request that the Court dismiss Plaintiff’s Complaint for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).

I.      FACTUAL BACKGROUND

        BTL is an Ohio company engaged in the business of financing and leasing commercial

vehicles to independent contractors involved in pick-up, delivery, and transportation service.

Because it can be cost prohibitive for independent contractors to purchase and lease trucks, BTL

bridges the gap between independent contractors’ financial constraints and the needs of delivery

and transport companies by financing and leasing trucks. Between March and November 2015,

Plaintiff and Defendants (sometimes referred to collectively as the “Parties”) entered into lease

agreements for that purpose, twenty-eight of which are at issue in this lawsuit. (Doc. #1-2).

Twenty-six of these lease agreements were entered into between BTL and Plaintiff, and the

                                                   2
   Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 3 of 13 PAGEID #: 297



remaining two lease agreements were entered into between VTT and Plaintiff.

       In August 2018, with no advance notice of any alleged issues, Plaintiff breached the lease

agreements by failing to make the required monthly payments to Defendants. Shortly thereafter—

on September 21, 2018—Plaintiff filed suit against BTL and VTT. See (Doc. # 1). Plaintiff’s

Complaint asserts three causes of action: (1) fraudulent concealment/failure to disclose, (2) breach

of fiduciary duty, and (3) breach of good faith and fair dealing. Id. at ¶¶ 35-58.

       According to Plaintiff, the leased trucks began experiencing problems in the beginning of

2016, more than three years ago, and approximately one year after the first lease agreements were

executed. Id. at ¶ 17. The culprit, Plaintiff claims, is a defect in engines manufactured by Cummins,

Inc. Id. at ¶¶ 16-19. Specifically, Plaintiff alleges that faulty ceramic-coated fuel pump components

prematurely disintegrated and failed, causing engines to inexplicably stall and rendering the leased

trucks useless. Id. at ¶¶ 17, 19, 38. Plaintiff does not (and cannot) allege that Defendants are

responsible for the allegedly defective condition of the fuel pumps in Cummins’ engines. And

Plaintiff admits in its Complaint that it assumed responsibility for the maintenance and repair of

the leased trucks. Id. at ¶¶ 14, 50, 57. The lease agreements attached to Plaintiff’s Complaint

clearly and expressly demonstrate this, and also state that Plaintiff willingly assumed the risk of

any loss or damage to the leased the trucks. See, e.g., (Doc. # 1-2 at PageID # 20-21, §§ 6, 9, 15).

       Nevertheless, Plaintiff now seeks to convert its own contractual obligations into tort duties

for Defendants. Plaintiff’s allegations that Defendants committed fraud and other tortious

wrongdoing are demonstrably false. This Court, however, need not ever reach the underlying

merits of Plaintiff’s claims because Plaintiff fails to state any claim upon which relief can be

granted. Therefore, BTL and VTT respectfully request that Plaintiff’s Complaint be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(6).



                                                  3
      Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 4 of 13 PAGEID #: 298




II.      ARGUMENT

         A.      Standard of Review

         To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A claim is facially plausible when the facts in the complaint allow “the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Although the complaint need not contain “detailed factual allegations,” it must contain more than

mere “labels and conclusions.” Id. Put another way, the “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In ruling on a motion to dismiss, courts “accept as true all well-pleaded factual allegations

and construe them in the light most favorable to the plaintiff.” Autotel v. Nev. Bell Tel. Co., 697

F.3d 846, 850 (9th Cir. 2012). But “to survive a motion to dismiss, the ‘complaint must contain

either direct or inferential allegations respecting all material elements to sustain a recovery under

some viable legal theory.’” Bishop v. Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008)

(quoting Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005)).

         The Plaintiff’s Complaint fails in both respects. It fails to set forth cognizable legal theories

and it also fails to put forth the kind of factual allegations that “nudge” Plaintiff’s “claims across

the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Therefore, Plaintiff’s

Complaint must be dismissed.

         B.      Choice of Law

         Before addressing the legal and factual insufficiency of Plaintiff’s Complaint, a procedural

issue deserves attention: choice of law. “A federal court sitting in diversity must apply the choice-




                                                    4
    Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 5 of 13 PAGEID #: 299



of-law rules of the forum state.”1 Stone Surgical, LLC v. Stryker Corp., 858 F.3d 383, 389 (6th

Cir. 2017) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Therefore,

Ohio’s choice-of-law rules govern in this case. If the parties have agreed in advance that a

particular jurisdiction’s law will govern their disputes—as the Plaintiff and Defendants have

here—“Ohio choice-of-law principles strongly favor upholding the chosen law of the contracting

parties.” Wise v. Zwicker & Assocs., P.C., 780 F.3d 710, 715 (6th Cir. 2015) (citing Tele-Save

Merch. Co. v. Consumers Distrib. Co., Ltd., 814 F.2d 1120, 1122 (6th Cir. 1987)).

         In this case, the Parties’ business relationship is governed by twenty-eight contracts—each

of which contains a broad choice-of-law provision.2 The majority of those leases contain the

following choice-of-law provision:

         This Lease takes effect upon its acceptance and execution by Lessor, and shall be
         governed, interpreted and construed under the laws of the State of Ohio. Ohio law
         shall prevail in the event of any conflict of law without regard to, and without giving
         effect to, the application of choice of law rules.

See (Doc. # 1-2 at PageID # 23). A small number of the Parties’ lease agreements contain an

identical provision, selecting Delaware law instead. See id. at PageID # 28. Under Ohio law, the

parties’ choice of law should be given effect unless Restatement (Second) of Conflict of Laws

§ 187 dictates otherwise. See Schulke Radio Prods., Ltd. v. Midwestern Broad. Co., 453 N.E.2d



1
         When a case is transferred under 28 U.S.C. the transferee forum is typically required to apply the choice-of-
law rules of the transferor court. See Ferens v. John Deere Co., 494 U.S. 516, 531 (1990). That rule, however, does
not apply when “a transfer stems from enforcement of a forum-selection clause.” Atl. Marine Constr. Co. v. U.S. Dist.
Court, 571 U.S. 49, 65 (2013); see also McGrath v. Nationwide Mut. Ins. Co., 295 F. Supp. 3d 796, 811 n.3 (S.D.
Ohio 2018). Therefore, the current forum’s choice-of-law rules govern.
2
         Plaintiff attempts to evade the contract and its provisions by asserting tort claims, as opposed to contract
claims. The contracts’ choice-of-law provisions, however, extend beyond contract claims and encompass Plaintiff’s
tort claims as well. Because the choice-of-law provisions are broad and because the tort claims and the lease
agreements are “very closely” related, as opposed to only tangentially related, the lease agreements’ choice-of-law
provisions apply to Plaintiff’s tort claims. Developers Diversified Realty Corp. v. Vidalakis, No. 1:06-cv-234, 2008
U.S. Dist. LEXIS 108012, at *19-20, 2008 WL 5705708 (N.D. Ohio Feb. 14, 2005) (citing Moses v. Bus. Card
Express, Inc., 929 F.2d 1131 (6th Cir. 1991); Banek Inc. v. Yogurt Ventures U.S.A., Inc., 6 F.3d 357 (6th Cir. 1993)).
The same is true under Delaware law. See Standard Gen., L.P. v. Charney, CA No. 11287-CB, 2017 Del. Ch. LEXIS
854, at *21-24; 2017 WL 8498063 (Del. Ch. Dec. 19, 2017).

                                                          5
   Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 6 of 13 PAGEID #: 300



683, 686 (Ohio 1983) (adopting Restatement § 187 for analyzing the enforceability of choice-of-

law provisions).

       Section 187 of the Restatement provides, in relevant part:

       The law of the state chosen by the parties to govern their contractual rights and
       duties will be applied, even if the particular issue is one which the parties could not
       have resolved by an explicit provision in their agreement directed to that issue,
       unless either:

       (a) the chosen state has no substantial relationship to the parties or the transaction
       and there is no other reasonable basis for the parties’ choice, or

       (b) the application of the law of the chosen state would be contrary to a fundamental
       policy of a state which has a materially greater interest than the chosen state in the
       determination of the particular issue and which, under the rule of [Restatement] §
       188, would be the state of the applicable law in the absence of an effective choice
       of law by the parties.

Id. (citing Restatement (Second) of Conflict of Laws § 187 (Am. Law Inst. 1971)).

       Ohio—the chosen law in nineteen of the twenty-eight lease agreements at issue—satisfies

both prongs of Restatement § 187’s test. BTL is an Ohio corporation and has its principal place of

business in Ohio. Therefore, Ohio has a substantial relationship to the parties and the transaction,

and there was a reasonable basis for the parties’ choice of Ohio law. See Wise, 780 F.3d at 715

(concluding that a party’s citizenship in a particular state provides a reasonable basis for choosing

the law of that state). And Delaware—the chosen law in nine of the lease agreements—also

satisfies the first prong of Restatement § 187’s test because there was a reasonable basis for the

parties’ selection of Delaware law. See Restatement (2d) of Conflict of Laws § 187 cmt. f (noting

that a “reasonable basis” is lacking when the parties’ choice of law was made “in the spirit of

adventure or to provide mental exercise for the judge”). The second prong of Restatement § 187’s

test is easily satisfied as well. Clearly, the parties’ choice of Ohio law provides no opportunity for

the application of law contrary to a fundamental policy of Ohio. Nor is Delaware law contrary to



                                                  6
    Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 7 of 13 PAGEID #: 301



any fundamental policy of Ohio that is relevant in this case. Because the parties’ choice of Ohio

law and Delaware law satisfy Restatement § 187’s test, both choice-of-law provisions should be

given effect.3

         Although Ohio law governs nineteen of the lease agreements and Delaware law governs

nine of the lease agreements, Ohio law and Delaware law are substantially similar and compel the

same result for each of Plaintiff’s claims. Therefore, regardless of which state’s law is applied—

Ohio’s or Delaware’s—Plaintiff’s Complaint fails to state any claim upon which relief can be

granted and the entire Complaint should be dismissed pursuant to Rule 12(b)(6).

         C.       Plaintiff’s breach-of-fiduciary-duty claim fails because there was no
                  fiduciary relationship between the parties

         Plaintiff fails to state a claim for breach of fiduciary duty because Plaintiff has not—and

cannot—allege that a fiduciary relationship existed between the Parties. To state a claim for breach

of fiduciary duty under Ohio law or Delaware law, the same elements must be established: (1) the

existence of a fiduciary relationship, (2) failure to observe that duty, and (3) damages resulting

proximately from that failure. Strock v. Pressnell, 527 N.E.2d 1235, 1243 (Ohio 1988); Basho

Techs. Holdco B, LLC v. Georgetown Basho Inv’rs, LLC, CA No. 11802-VCL, 2018 Del. Ch.

LEXIS 222, at *55-57, 2018 WL 3326693 (Del. Ch. July 6, 2018). In this case, the first element

dooms Plaintiff’s claim.



3
          It matters not that multiple contracts, containing choice-of-law provisions that select different states’ laws,
are at issue in this case. When multiple contracts with different choice-of-law provisions are in play, courts simply
enforce all applicable choice-of-law provisions. See, e.g., McDorman v. D&G Props., NO. 5:18-cv-36-TBR, 2018
U.S. Dist. LEXIS 198324, at *20, 2018 WL 6133167 (W.D. Ky. Nov. 21, 2018) (“Some of Plaintiff’s claims are based
upon written operating agreements that contain choice-of-law provisions and are governed by the laws of the chosen
states. Two of these written operating agreements are governed by Kentucky law, two by Indiana law, two by Missouri
law, and two are governed by Tennessee law. Therefore, any court that decides this case will need to apply the law of
multiple states.”); see also Thomas v. Lytle, 104 F. Supp. 2d 906, 927 (M.D. Tenn. 2000) (analyzing the validity of
two separate choice-of-law provisions in two contracts); BKB Props., LLC v. Suntrust Bank, No. 3:08-cv-529, 2009
U.S. Dist. LEXIS 16284, at *11 n.9 (M.D. Tenn. Mar. 2, 2009) (noting that two agreements contained different choice-
of-law provisions but that the “problem present[ed] a question that [was] purely academic” because the outcome was
the same under Tennessee law or New York law.”).

                                                           7
   Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 8 of 13 PAGEID #: 302



        In Ohio, a “fiduciary relationship” is “a relationship in which special confidence and trust

is reposed in the integrity and fidelity of another and there is a resulting position of superiority and

influence, acquired by virtue of this special trust.” Hoyt v. Nationwide Mut. Ins. Co., No. 04-AP-

941, 2005 Ohio App. LEXIS 5700, at *18 (Ohio Ct. App. Dec. 1, 2005) (citing Ed Schory & Sons,

Inc. v. Soc’y Nat’l Bank, 662 N.E.2d 1074 (Ohio 1996)). Likewise, “[u]nder Delaware law, a

fiduciary relationship is a situation where one person reposes special trust in and reliance on the

judgment of another or where a special duty exists on the part of one person to protect the interests

of another.” Auriga Capital Corp. v. Gatz Props., 40 A.3d 839, 850 (Del. Ch. 2012).

        Plaintiff’s Complaint alleges only that “[a]s parties to the continuing lease agreements,

Defendants and Plaintiff owed a fiduciary duty of the utmost good faith and loyalty to each other.”

(Doc. # 1 at ¶ 48). But neither Ohio nor Delaware law support that allegation. In fact, Ohio courts

have held that a “contractual relationship alone does not automatically create a fiduciary duty.”

Stuckey v. Online Res. Corp., No. 2:08-cv-1188, 2009 U.S. Dist. LEXIS 115625, at *38, 2009 WL

5030794 (S.D. Ohio Dec. 11, 2009) (citing RPM, Inc. v. Oatey Co., CA Nos. 3282-M, 3289-M,

2005 Ohio App. LEXIS 1251 (Ohio Ct. App. Mar. 23, 2005) (emphasis added). And Delaware

courts have held the same. See Satellite Fin. Planning Corp. v. First Nat’l Bank, 633 F. Supp. 386,

401 (D. Del. 1986) (“Under Delaware law, a contract, in itself, does not impose fiduciary duties

on the contracting parties.”).

        “Even if the contract shows that plaintiff placed a ‘quantum of trust’ in [the] defendant that

the defendant accepted, no fiduciary relationship can exist without superiority on the part of the

defendant.” Id. (citations omitted). The parties’ “relationship arose out of a contract” and resulted

from “arm’s-length bargaining,” and thus, “neither party was in a position of ‘superiority’ over the

other.” Stuckey, 2009 U.S. Dist. LEXIS 115625, at *38. “At best,” Plaintiff’s Complaint “alleges



                                                   8
   Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 9 of 13 PAGEID #: 303



that plaintiff unilaterally reposed confidence in” Defendants. Applegate v. Fund for Constitutional

Gov’t, 592 N.E.2d 878, 881 (Ohio Ct. App. 1990). “Such allegations are insufficient to establish

the existence of a . . . fiduciary relationship upon which a claim for breach of fiduciary duty may

be based.” Id. Therefore, Plaintiff’s sole allegation regarding the existence of a fiduciary

relationship—that the Parties entered into a contract—is both legally and factually insufficient to

state a cognizable breach-of-fiduciary-duty claim. Therefore, Plaintiff’s breach-of-fiduciary-duty

claim should be dismissed.

       D.      Plaintiff’s breach-of-good-faith-and-fair-dealing claim is not a viable cause of
               action

       Plaintiff’s breach-of-good-faith-and-fair-dealing claim also fails to state a claim upon

which relief can be granted. Indeed, such a “claim” is not a viable cause of action in Ohio or in

Delaware. Although “[p]arties to a contract are bound toward one another by standards of good

faith and fair dealing,” Ohio courts have held that “this does not stand for the proposition that

breach of good faith exists as a separate claim.” Dawson v. Blockbuster, Inc., No. 86451, 2006

Ohio App. LEXIS 1138, at *14 (Ohio Ct. App. Mar. 16, 2006). “Instead, good faith is part of a

contract claim and does not stand alone.” Id. (citing Wauseon Plaza, Ltd. P’ship v. Wauseon

Hardware Co., 807 N.E.2d 953 (Ohio Ct. App. 2004)). Delaware courts have adopted the same

approach to claims for breach of good faith and fair dealing. See Corp. Prop. Assocs. 14 Inc. v.

CHR Holding Corp., CA No. 3231-VCS, 2008 Del. Ch. LEXIS 45, at *17, 2008 WL 963048 (Del.

Ch. Apr. 10, 2008); see also Westway Holdings Corp. v. Tate & Lyle PLC, No. 08-cv-841, 2009

U.S. Dist. LEXIS 41022, at *16, 2009 WL 1370940 (D. Del. May 13, 2009) (a breach-of-good-

faith-and-fair-dealing claim “cannot be pled as a separate claim”). And neither Ohio nor Delaware

law permit courts to impose duties not found in the contract, as Plaintiff attempts to do in this case.

Corp. Prop. Assocs. 14 Inc., 2008 Del. Ch. LEXIS 45, at *17 (“[T]he implied covenant of good


                                                  9
  Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 10 of 13 PAGEID #: 304



faith and fair dealing should not be applied to give the plaintiffs contractual protections that they

failed to secure for themselves at the bargaining table.”); Third Fed. S&L Ass’n of Cleveland v.

Formanik, 64 N.E.3d 1034, 1049 (Ohio Ct. App. 2016) (holding that the covenant of good faith

and fair dealing does not “supplant the express terms of the contract”). Because Plaintiff has not

alleged a breach-of-contract claim or pointed to any provision of the contract that Defendants

allegedly breached, Plaintiff’s breach-of-good-faith-and-fair-dealing claim must be dismissed.

       E.      Plaintiff has failed to plead its fraud claim with sufficient particularity

       To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a complaint

generally must satisfy only the “liberal notice pleading” requirements of Rule 8(a)(2). Memphis,

Tenn. Area Local, Am. Postal Workers Union v. Memphis, 361 F.3d 898, 902 (6th Cir. 2004).

“Plaintiffs who allege a claim of fraud,” however, “must satisfy an additional requirement: ‘In all

averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated with

particularity.’” Saltire Indus., Inc. v. Waller, Lansden, Dortch & Davis, PLLC, 491 F.3d 522, 526

(6th Cir. 2007) (quoting Fed. R. Civ. P. 9(b)).

       A pleading is sufficient under Rule 9(b) only if it “allege[s] the time, place, and content of

the alleged misrepresentation on which [the plaintiff] relied; the fraudulent scheme; the fraudulent

intent of the defendants; and the injury resulting from the fraud.” Heinrich v. Waiting Angels

Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir. 2012) (citing Coffey v. Foamex L.P., 2 F.3d 157,

161-62 (6th Cir. 1993)). “Stated differently, at a minimum, Rule 9(b) requires that a plaintiff set

forth the ‘who, what, when, where, and how’ of the alleged fraud.” Elsheick v. Select Portfolio

Servicing, Inc., 566 F. App’x 492, 498 (6th Cir. 2014).

       Plaintiff’s Complaint fails the particularity requirements for fraud claims in three respects:

the when, the where, and the who. There are no allegations regarding when the alleged fraudulent

statements were made. Nor are there any allegations setting forth where the alleged fraudulent

                                                  10
  Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 11 of 13 PAGEID #: 305



statements were made. Moreover, there are no allegations about who, exactly, made the allegedly

fraudulent statements. Rule 9(b) does not allow a complaint to merely lump multiple defendants

together. See In re Nat’l Century Fin. Enters., Inc. Inv’rs Litig., 504 F. Supp. 2d 287, 315 (S.D.

Ohio 2007). Instead, Rule 9(b) “‘requires plaintiffs to differentiate their allegations when suing

more than one defendant … and [to] inform each defendant separately of the allegations

surrounding his alleged participation in the fraud.’” Id. (quoting Haskins v. R.J. Reynolds Tobacco

Co., 995 F. Supp. 1437, 1439 (M.D. Fla. 1998)). Therefore, in cases involving multiple defendants,

“a plaintiff is required to meet the Rule 9(b) standard as to each defendant against whom fraud is

alleged.” Id. Plaintiff’s Complaint fails to do this, opting for the vague collective term

“Defendants,” rather than specifying which alleged fraudulent statements or omissions are

attributable to BTL and which are attributable to VTT. (Doc. # 1 at ¶¶ 35-44). See Hoover v.

Langston Equip. Assocs., Inc., 958 F.2d 742, 745 (6th Cir. 1992) (holding that “general averments

of fraud attributed to ‘the defendants’” do not suffice because the allegations do not “enable a

particular defendant to determine with what it is charged”).

       Plaintiff has failed to plead fraud with the particularity required by Rule 9(b). Accordingly,

Plaintiff’s fraud claim should be dismissed.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint fails to state a claim against the

Defendants upon which relief can be granted, and therefore, should be dismissed in its entirety.




                                                11
Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 12 of 13 PAGEID #: 306



                                       Respectfully submitted,


                                       /s/ Gregory M. Utter
                                       Gregory M. Utter (32528)
                                       Jacob D. Rhode (89636)
                                       Amanda B. Stubblefield (97696)
                                       KEATING MUETHING & KLEKAMP PLL
                                       One East Fourth Street, Suite 1400
                                       Cincinnati, OH 45202
                                       Telephone: 513.579.6400
                                       Fax: 513.579.6457
                                       gmutter@kmklaw.com
                                       jrhode@kmklaw.com
                                       astubblefield@kmklaw.com

                                       Attorneys for Bush Truck Leasing, Inc.
                                       and Vehicle Titling Trust




                                     12
  Case: 1:19-cv-00208-TSB Doc #: 23 Filed: 03/25/19 Page: 13 of 13 PAGEID #: 307



                                   CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing was served upon opposing counsel via the

Court’s electronic filing system this 25th day of March, 2019.



                                                       /s/ Gregory M. Utter
                                                       Gregory M. Utter


9080855.1




                                                  13
